GRAVES, Judge.
Appellant was convicted of burglary, and by the jury assessed a term of three years in the State penitentiary.
There are no bills of exceptions in the record.
It appears that at nighttime, on April 21, 1942, the liquor store of J. J. Sanford was burglarized by two men, who broke the lock on the door, entered the store and removed therefrom seven cases of whisky. Both Mr. and Mrs. Sanford saw the whole transaction from their bedroom window a short distance away. They both identified appellant as one of the burglars. The facts, are deemed to be sufficient to support a verdict of guilt.
The judgment is affirmed.